BROCK, Chief Judge.
: By his second assignment of error defendant contends that the trial court erred when it denied his motions for judgment as of nonsuit.
It is well settled that on motion to nonsuit, the evidence must be considered in the light most favorable to the State, and the State is entitled to every reasonable intendment thereon and every reasonable inference therefrom. Contradictions and discrepancies, even in the State’s evidence, are for the jury to resolve and do not warrant nonsuit. Only the evidence favorable to the State is considered, and defendant’s evidence in conflict with that of the State is not considered. 2 Strong, N. C. Index 2d, Criminal Law, § 104. The defendant does not dispute this, but argues that the evidence is “insufficient to raise more than a suspicion or conjecture that the crime charged” was committed. The crux of his contention is that the State’s evidence *384failed to place defendant in possession of the 1966 Ford Galaxie which was removed from Tom’s Used Cars.
“The test of the sufficiency of the evidence to withstand such a motion is the same whether the evidence is circumstantial, direct, or both.” State v. Cutler, 271 N.C. 379, 383, 156 S.E. 2d 679, 682.
“ ‘When the motion for nonsuit calls into question the sufficiency of circumstantial evidence, the question for the court is whether a reasonable inference of defendant’s guilt may be drawn from the circumstances. If so, it is for the jury to decide whether the facts, taken singly or in combination, satisfy them beyond a reasonable doubt that the defendant is actually guilty.’ ” State v. Cutler, 271 N.C. 379, 383, 156 S.E. 2d 679, 682, quoting State v. Rowland, 263 N.C. 353, 139 S.E. 2d 661.
In the case at bar the State’s case is grounded in circumstantial evidence which tends to show that a building was entered and a car was stolen; that a “junker” car was tampered with; that fingerprints taken from the junker car matched defendant’s prints; that defendant admitted having the keys to a red 1966 Ford which still had dealer plates on it; that defendant admitted driving the car; that Officer Burgin, while in Ashe-ville, saw a red 1966 Ford, checked the serial number, and identified it as being the car stolen from Tom’s Used Cars. We believe this circumstantial evidence is sufficient evidence from which a reasonable inference of defendant’s guilt can be drawn. In our opinion the evidence supports the jury’s finding of guilty. The evidence was sufficient to withstand defendant’s motions for judgment as of nonsuit. This assignment of error is overruled.
We have carefully considered defendant’s two remaining assignments of error and conclude that they are without merit.
In our opinion defendant had a fair trial free' from prejudicial error.
No error.
Judges Parker and Martin concur.